OPINION OF THE COURT
Order affirmed, with costs, for the reasons stated in the opinion by Justice Bentley Kassal at the Appellate Division (102 AD2d 388) to which we add only that plaintiff’s attempt in this court to characterize the services it rendered as outside the scope of Real Property Law § 442-d is inconsistent with the allegation in its amended complaint that it earned its claimed commission by “procuring a purchaser for the Property”.
Concur: Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye and Alexander.